Citation Nr: 1810231	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  08-32 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for migraine headaches on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from July 1991 to July 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board recognizes that the Veteran requested a hearing when he initially filed the appeal for the instant claim in August 2008.  Accordingly, the Veteran was scheduled to present testimony before a traveling Veterans Law Judge in January 2012.  However, he did not report to the hearing.  As the record does not contain further explanation as to why the Veteran did not report to the hearing, or any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.702(d) (2017). 

The Board remanded this issue in March 2012, November 2012, May 2013, March 2016, and August 2017, for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2018, the Veteran submitted additional evidence, consisting of a November 2017 Disability Determination for Social Security Treating Physician's Migraine Headache Form, with additional medical information on his migraines.  This record has not been previously considered by the RO, and the evidence was not accompanied by a waiver of initial RO consideration.  Subsection e of 38 U.S.C. § 7105 (2012) provides, "If either at the time or after the AOJ receives a substantive appeal, the claimant or the claimant's representative, if any, submits evidence to either the AOJ or the Board of Veterans' Appeals for consideration in connection with the issue or issues with which disagreement had been expressed, such evidence shall be subject to initial review by the Board unless the claimant or claimant's representative, as the case may be, requests in writing that the agency of original jurisdiction initial review such evidence."  This provision; however, only applies to substantive appeals (VA Form 9s) submitted after February 2, 2013.  In this case, the Veteran's VA Form 9 was submitted prior to that date and therefore the Veteran is entitled to an initial review by the AOJ.  See 38 C.F.R. § 19.31 (b)(1)(2017).  Therefore, a remand is warranted for the AOJ to initially consider the evidence, readjudicate the claim, and issue an appropriate supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim on appeal, to include consideration of evidence received following the December 2017 SSOC.  If the benefit sought is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




